EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Neslihan Doran-Civan (Applicant - Registration# 64883) based on the interview conducted with Applicant on 12 August 2021 as follows:
Listing of Claims:

1. (Currently Amended) A method for graphically illustrating a plurality of hierarchical records, the method comprising:
	identifying, by a computer device, the plurality of hierarchical records stored at a database based on a user request, wherein each current record in the plurality of hierarchical records includes a parent field, an entry in the parent field identifies a parent record of the current record, wherein the parent record is higher in hierarchy than the current record, wherein the plurality of hierarchical records include a first group of hierarchical records including a first parent record at a highest point in hierarchy with no entry in the parent field of the first parent record;
identifying a second group of hierarchical records among the plurality of hierarchical records as being related to the first group of hierarchical records by a criteria other than ancestry, the second group of hierarchical records including a second parent record at [[a]]the highest point in hierarchy with no entry in the parent field of the second parent record,
wherein the first group of hierarchical records represents a first family of patent applications and the second group of hierarchical records represents a second family of patent applications, wherein the first family of patent applications and the second family of patent applications are affiliated based on a similar subject matter without claiming priority to each other;
adding, by the computer device, a phantom apex record to the database storing the plurality of hierarchical records;
inserting, by the computer device, a reference to the phantom apex record for each of the first parent record and the second parent record;
determining, by the computer device, a position for each of the plurality of hierarchical records based on the parent field in each record;

removing, by the computer device, the phantom apex record from the plurality of hierarchical records stored in the database;
rendering, by the computer device, a shape at each determined position for the plurality of hierarchical records excluding the phantom apex record to prevent the phantom apex record from being rendered, wherein each shape represents a unique record among the plurality of hierarchical records such that the first group of hierarchical records is rendered adjacent to the second group of hierarchical records as groups of hierarchical records that are related to each other by the criteria other than ancestry, the first parent record being rendered at a same level as the second parent record; and
graphically connecting, by the computer device, the shapes based on entries in the parent fields to illustrate the plurality of hierarchical records on a target output medium.

2. (Currently Amended) The method of claim 1,
wherein no record in the first group of hierarchical records is identified by an entry in the[[a]] parent field of any record in the second group of hierarchical records, and 
wherein no record in the second group of hierarchical records is identified by an entry in the[[a]] parent field of any record in the first group of hierarchical records.

3. (Canceled) 


4. (Canceled)

5. (Currently Amended) The method of claim 1, wherein receiving the[[a]] plurality of hierarchical records includes:
	receiving, by the computer device, a list of records and a hierarchical relationship among the plurality of hierarchical records.
6. (Currently Amended) The method of claim 1, wherein determining the position for each of the plurality of hierarchical records includes:
the each determined position for each of the plurality of hierarchical records on the target output medium.
7. (Original) The method of claim 1, wherein the position for a given record among the plurality of hierarchical records on a first target output medium having a first set of dimensions is different than the position for the given record on a second target output medium having a second set of dimensions, wherein the first target output medium has a different size than the second target output medium.

8. (Original) The method of claim 1, wherein the target output medium includes a digital display or a sheet of paper.

9. (Original) The method of claim 1, further comprising:
adding or subtracting, by the computer device, a fixed distance from each of the positions in order to move a graphical representation of the plurality of hierarchical records over where the phantom apex record would have been rendered.  

10. (Original) The method of claim 1, wherein the plurality of hierarchical records are graphically illustrated using a graphical tree.

11. (Currently Amended) A system comprising:
	a processor and a non-transitory computer-readable medium coupled to the processor, the non-transitory computer-readable medium comprising instructions that, when executed by the processor, cause the processor to:
	identify a plurality of hierarchical records stored at a database based on a user request, wherein each current record in the plurality of hierarchical records includes a parent field, an entry in the parent field identifies a parent record of the current record, wherein the parent record is higher in hierarchy than the current record, wherein the plurality of hierarchical records include a first group of hierarchical records including a first parent record at a highest point in hierarchy with no entry in the parent field of the first parent record; 
the[[a]] highest point in hierarchy with no entry in the parent field of the second parent record, 
wherein the first group of hierarchical records represents a first family of patent applications and the second group of hierarchical records represents a second family of patent applications, wherein the first family of patent applications and the second family of patent applications are affiliated based on a similar subject matter without claiming priority to each other;
add a phantom apex record to the database storing the plurality of hierarchical records;
insert a reference to the phantom apex record for each of the first parent record and the second parent record;
determine a position for each of the plurality of hierarchical records based on the parent field in each record;
upon determining the position for each of the plurality of hierarchical records, delete all references to the phantom apex record in all of the parent fields;
remove the phantom apex record from the plurality of hierarchical records stored in the database;
render a shape at each determined position for the plurality of hierarchical records excluding the phantom apex record to prevent the phantom apex record from being rendered, wherein each shape represents a unique record among the plurality of hierarchical records such that the first group of hierarchical records is rendered adjacent to the second group of hierarchical records as groups of hierarchical records that are related to each other by the criteria other than ancestry, the first parent record being rendered at a same level as the second parent record; and
graphically connect the shapes based on entries in the parent fields to illustrate the plurality of hierarchical records on a target output medium.

12. (Currently Amended) The system of claim 11, 
wherein no record in the first group of hierarchical records is identified by an entry in the[[a]] parent field of any record in the second group of hierarchical records, and 
wherein no record in the second group of hierarchical records is identified by an entry in the[[a]] parent field of any record in the first group of hierarchical records.

13. (Canceled) 
14. (Canceled) 

15. (Original) The system of claim 11, wherein receiving a plurality of hierarchical records includes:
	receiving a list of records and a hierarchical relationship among the plurality of hierarchical records.
16. (Currently Amended) The system of claim 11, wherein determining the position for each of the plurality of hierarchical records includes:
	determining an x-y coordinate on the target output medium for rendering the shape at the each determined position for each of the plurality of hierarchical records on the target output medium.
17. (Original) The system of claim 11, wherein the position for a given record among the plurality of hierarchical records on a first target output medium having a first set of dimensions is different than the position for the given record on a second target output medium having a second set of dimensions, wherein the first target output medium has a different size than the second target output medium.

18. (Previously Presented) The system of claim 11, wherein determining the position for each of the plurality of hierarchical records comprises:
adding or subtracting a fixed distance from each of the positions in order to move graphical representation of the plurality of hierarchical records over where the phantom apex record would have been rendered. 
19. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to:
identify a plurality of hierarchical records stored at a database based on a user request, wherein each current record in the plurality of hierarchical records includes a parent field, an entry in the parent field identifies a parent record of the current record, wherein the parent record is higher in hierarchy than the current record, wherein the plurality of hierarchical records include a first group of hierarchical records including a first parent record at a highest point in hierarchy with no entry in the parent field of the first parent record;
identify a second group of hierarchical records among the plurality of hierarchical records as being related to the first group of hierarchical records by a criteria other than ancestry, the second group of hierarchical records including a second parent record at [[a]]the highest point in hierarchy with no entry in the parent field of the second parent record, 
wherein the first group of hierarchical records represents a first family of patent applications and the second group of hierarchical records represents a second family of patent applications, wherein the first family of patent applications and the second family of patent applications are affiliated  based on a similar subject matter without claiming priority to each other;
add a phantom apex record to the database storing the plurality of hierarchical records;
insert a reference to the phantom apex record for each of the first parent record and the second parent record;
determine a position for each of the plurality of hierarchical records based on the parent field in each record;
upon determining the position for each of the plurality of hierarchical records, delete all references to the phantom apex record in all of the parent fields;

render a shape at each determined position for the plurality of hierarchical records excluding the phantom apex record to prevent the phantom apex record from being rendered, wherein each shape represents a unique record among the plurality of hierarchical records such that the first group of hierarchical records is rendered adjacent to the second group of hierarchical records as groups of hierarchical records that are related to each other by the criteria other than ancestry, the first parent record being rendered at a same level as the second parent record; and
graphically connect the shapes based on entries in the parent fields to illustrate the plurality of hierarchical records on a target output medium.
20. (Canceled) 
21. (Canceled) 
22. (Canceled) 
23. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “identifying a second group of hierarchical records among the plurality of hierarchical records as being related to the first group of hierarchical records by a criteria other than ancestry, the second group of hierarchical records including a second parent record at the highest point in hierarchy with no entry in the parent field of the second parent record” and “wherein the first group of hierarchical records represents a first family of patent applications and the second group of hierarchical records represents a second family of patent applications, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VAISHALI SHAH/
Examiner, Art Unit 2158